DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
		
Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 11/02/2018, 11/05/2020 and 06/15/2021 has been considered by the examiner.

Preliminary Amendment
           Preliminary Amendment that was filed on 11/02/2018, claims 33-52 is entered.

Claim Objections
Claim 43 is objected to because of the following informalities:  “the illumination module” should read “the second illumination module”. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 33-39, 41, 43-44, 46, 48-49 and 51-52 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Menachem et al. (US PUB 20110285988; herein after “Menachem”).

Regarding claim 33, Menachem teaches a laser scanning microscope (i.e., an automatic optical inspection (AOI) system 100, as shown in FIG. 2, para. [0090]), comprising: a first illumination module (240/540) with a laser light source (LED) (para. [0099], [0108], [0131] and as shown in FIGS. 3 & 5); and a second illumination module (e.g., a dark field module 260) with a carrier (ring 261) and with a plurality of light sources (LEDs 265a, 265b, etc.), which are arranged on the carrier (para. [0113], [0135],  and shown in FIGS, 3, 5 & 7).

Regarding claim 34, Menachem as set forth in claim 33 further teaches the carrier (262) has at least one light-transmissive region (aperture 262), and wherein the at least one light-transmissive region is embodied as an aperture that is arranged (as shown at least in FIGS. 5 & 7, para. [0127] and [0145]).

Regarding claim 35, Menachem as set forth in claim 34 further teaches a detector (110), which is at least partly arranged in the aperture (262) (as shown at least in FIGS. 3 & 5).

Regarding claim 36, Menachem as set forth in claim 33 further teaches a specimen holder (stage 130), which is configured to immobilize a specimen object (an article 140) in a beam path (10b) defined by the laser light source (LED) (para. [0090] to [0095] and as shown in FIG. 2); and a detector (a sensor/CCD/CMOS 110), which is suitable for detecting a fluorescence signal (detection signals) of the specimen object (140) (para. [0025]), wherein the second illumination module (260) is arranged downstream of the specimen holder or upstream of the specimen holder in relation to the first illumination module (as shown in FIG. 5).

Regarding claim 37, Menachem as set forth in claim 36 further teaches a scanning optical unit (e.g., a mirror 501, para. [0131]); and an objective (e.g., a turret 124 of objective lenses, para. [0129]); wherein the scanning optical unit (501) and the objective (124) are arranged upstream of the specimen holder (130) in relation to the first illumination module (240/504) and in the beam path (as shown in FIGS. 2-3 & 5).

Regarding claim 38, Menachem as set forth in claim 37 further teaches the second illumination module (260) is arranged between the scanning optical unit (501) and the objective (124) in the beam path or in the beam path (555) in mirrored-in fashion (as shown in FIG. 5).

Regarding claim 39, Menachem as set forth in claim 37 further teaches a detection spectrum of the detector is at least partly different from an emission spectrum of the light sources of the second illumination module (para. [0031] and [0166]-[0168]).

Regarding claim 41, Menachem teaches a microscope (i.e., an automatic optical inspection (AOI) system 100, as shown in FIG. 2, para. [0090]), comprising: an objective (124); a detection beam path (10b), which passes through the objective; and an illumination module (200/260) with a carrier (261), which has at least one light-transmissive region (262) (as shown in FIGS. 2-3, 5 & 7, para. [0129]-[0130] and [0134]-[0135]); wherein the illumination module comprises a plurality of light sources (265a, 265b etc.), which are arranged on the carrier (as shown in FIG. 7, para. [0134]-[0136]).

Regarding claim 43, Menachem as set forth in claim 41 further teaches the light-transmissive region (262) has a distance from a center of the carrier (as shown in FIGS. 5 & 7, para. [0130]), and wherein at least one of the light sources (LEDs like 265a, 265b…) of the illumination module (260) is arranged between the center of the carrier and the light-transmissive region (262) (as shown in FIGS. 5 & 7).

Regarding claim 44, Menachem as set forth in claim 43 further teaches the distance between the light-transmissive region (262) and the center of the carrier corresponds to a projection of an aperture (similar to the aperture 262) of the objective (124) onto the carrier (261) (as shown in FIGS. 5 & 7, para. [0130]).

Regarding claim 46, Menachem as set forth in claim 45 further teaches an imaging optical unit (120) of the camera is at least partly arranged in the aperture (262) and comprises at least one element selected from the following group: a lens (122); a grating; a mirror; a beam splitter (123); and a filter (para. [0127], [0129], FIG. 5).

Regarding claim 48, Menachem as set forth in claim 41 further teaches the microscope being configured for angle-selective illumination (as shown in FIGS. 5, 7 & 14, para. [0144] and [0161]).

Regarding claim 49, Menachem as set forth in claim 41 further teaches the plurality of light sources (LEDs) are configured to be activated separately and/or sequentially for the purposes of producing light (para. [0097] and [0172]).

Regarding claim 51, Menachem teaches illumination module (illumination module 200, FIGS. 2-3, para. [0092), comprising: a carrier (ring 261 in illumination module 200, para. [0135], FIG. 7); a plurality of light sources (illumination units (denoted A, B . . . K)), which are arranged on the carrier (light sources module 240) (para. [0099] and as shown in FIG. 7); and at least one detector (camera 110), which is attached to (camera 110 attached to light sources module 240 (carrier) via illumination module 200, as shown in FIGS. 2-3).

Regarding claim 52, Menachem as set forth in claim 51 further teaches the at least one detector (110) has a distance from a center of the carrier (240), and wherein at least one of the light sources (A, B . . . K) of the module (200) is arranged between the center of the carrier (240) and the at least one detector (as shown in FIGS. 2-3).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 33, 40-42, 45 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Menachem et al. (US PUB 20110285988; herein after “Menachem”) in view of Bawolek (US 9,625,370).	

	Regarding claim 33, Menachem teaches a laser scanning microscope (i.e., an automatic optical inspection (AOI) system 100, as shown in FIG. 2, para. [0090]), comprising: a first illumination module (240/540) with a laser light source (LED) (para. [0099], [0108], [0131] and as shown in FIGS. 3 & 5); and a second illumination module (e.g., a dark field module 260) with a carrier (ring 261) and with a plurality of light sources (LEDs 265a, 265b, etc.), which are arranged on the carrier (para. [0113], [0135],  and shown in FIGS, 3, 5 & 7).
	Menachem teaches all limitations except for explicit teaching of a laser scanning microscope.
	However, in a related field of endeavor Bawolek teaches as shown in FIG. 1A, diagram 100A, an example microscope 102 may be a hand-held microscope. The microscope 102 may include one or more optical elements, such as a lens 104, a multitude of light sources 106, and one or more photo detectors 108 positioned within the microscope 102 (column 3, lines 28-32)… The light sources 106 may include light emitting diodes (LEDs), laser diodes (column 4, lines 4-5). Therefore it would have been 

Regarding claim 40, Menachem teaches a further detector, having a detection spectrum which at least partly overlaps with an emission spectrum of the light sources of the second illumination module (i.e., flexible integration of additional optical components (i.e. further detector) for more optimal and efficient illumination (i.e. light guides, micro-lenses, fibers and like), para. [0084], also see para. [0031]).
	Menachem teaches all limitations except for explicit teaching of a further detector.
	However, in a related field of endeavor Bawolek teaches as shown in FIG. 1A, diagram 100A, an example microscope 102 may be a hand-held microscope. The microscope 102 may include one or more optical elements, such as a lens 104, a multitude of light sources 106, and one or more photo detectors 108 positioned within the microscope 102 (column 3, lines 28-32). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Menachem such that one or more photo detectors positioned within the microscope as taught by Bawolek, for the purpose of improved image analysis, and successful analysis may be indicated to a user of the microscope.

Regarding claim 41, Menachem teaches a microscope (i.e., an automatic optical inspection (AOI) system 100, as shown in FIG. 2, para. [0090]), comprising: an objective (124); a detection beam path (10b), which passes through the objective; and an illumination module (200/260) with a carrier (261), which has at least one light-transmissive region (262) (as shown in FIGS. 2-3, 5 & 7, para. [0129]-[0130] and [0134]-[0135]); wherein the illumination module comprises a plurality of light sources (265a, 265b etc.), which are arranged on the carrier (as shown in FIG. 7, para. [0134]-[0136]).
Menachem teaches all limitations except for explicit teaching of a microscope.
	However, in a related field of endeavor Bawolek teaches as shown in FIG. 1A, diagram 100A, an example microscope 102 may be a hand-held microscope. The microscope 102 may include one or more optical elements, such as a lens 104, a multitude of light sources 106, and one or more photo detectors 108 positioned within the microscope 102 (column 3, lines 28-32)… The light sources 106 may include light emitting diodes (LEDs), laser diodes (column 4, lines 4-5). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Menachem such that a hand-held microscope may include one or more optical elements as taught by Bawolek, for the purpose of improved image analysis, and successful analysis may be indicated to a user of the microscope.

Regarding claim 42, Menachem teaches a camera (i.e. additional camera) for more optimal and efficient illumination (i.e. light guides, micro-lenses, fibers and like), para. [0084]), which defines a further beam path (ray 20) that is at least partly different (as shown in FIGS. 2-3 & 7, para. [0092]-[0094]).
	Menachem teaches all limitations except for explicit teaching of a camera, which defines a further beam path.
	However, in a related field of endeavor Bawolek teaches as shown in FIG. 1A, diagram 100A, an example microscope 102 may be a hand-held microscope. The microscope 102 may include one or more optical elements, such as a lens 104, a multitude of light sources 106, and one or more photo detectors 108 positioned within the microscope 102 (column 3, lines 28-32). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Menachem such that one or more photo detectors positioned within the microscope as taught by Bawolek, for the purpose of improved image analysis, and successful analysis may be indicated to a user of the microscope.

Regarding claim 45, Menachem teaches a camera (i.e. additional camera) for more optimal and efficient illumination (i.e. light guides, micro-lenses, fibers and like), para. [0084]), which defines a further beam path (20) that is at least partly different from the detection beam path (10a, 10b) (as shown in FIGS. 2-3, para. [0092]); wherein the at least one light-transmissive region is embodied as an aperture (aperture 262) that is arranged centrally on the carrier (261) or arranged on the carrier in off-centered fashion (as shown in FIG. 7).
	Menachem teaches all limitations except for explicit teaching of a camera, which defines a further beam path.
(column 3, lines 28-32). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Menachem such that one or more photo detectors positioned within the microscope as taught by Bawolek, for the purpose of improved image analysis, and successful analysis may be indicated to a user of the microscope.
	Menachem fails to teach the camera is at least partly arranged in the aperture.
	However, in a related field of endeavor Bawolek teaches as shown in FIG. 1A, diagram 100A, an example microscope 102 may be a hand-held microscope. The microscope 102 may include one or more optical elements, such as a lens 104, a multitude of light sources 106, and one or more photo detectors 108 positioned within the microscope 102 (column 3, lines 28-32). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Menachem such that one or more photo detectors positioned within the microscope as appropriate such as the camera is at least partly arranged in aperture/opening aperture as taught by Bawolek, for the purpose of improved image analysis, and successful analysis may be indicated to a user of the microscope.

Regarding claim 50, the combination of Menachem and Bawolek teaches a computing unit (i.e., LED driver 220, FIG. 2), which is configured to actuate the plurality (para. [0025], [0097]-[0099] and [0161], FIG. 14), wherein the computing unit furthermore is configured to combine a plurality of measurement images associated with the illumination directions to obtain a result image, which has a phase contrast (i.e., the resultant light image at the FOV due to illumination ring, which is fully filled with illumination sources, is thus a patch of light having a uniform irradiance at each point of the FOV and a uniform intensity (W/Sr) (e.g., a phase contrast) from all directions when gazing at the ring from FOV center, para. [0161], FIG. 14).
Further, Bawolek teaches an oblique angle to provide a greater contrast and to produce images of enhanced clarity, column 8, lines 39-40. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Menachem such that an oblique angle to provide a greater contrast as taught by Bawolek, to produce images of enhanced clarity. 
















Claim 47 is rejected under 35 U.S.C. 103 as being unpatentable over Menachem in view of Bawolek, and further in view of Lizott (US PUB 20030067774).	

Regarding claim 47, Menachem as set forth in claim 41 further teaches the light sources (256a, 256b) comprise light-transmissive organic light-emitting diodes (i.e., a group of diodes can include diodes of different types (OLED), para. [0108]), and wherein the light-transmissive region is formed by the organic light-emitting diodes (as shown in FIGS. 5 & 7).
Menachem in view of Bawolek teaches all limitations except for explicit teaching of light-transmissive organic light-emitting diodes.
However, in a related field of endeavor Lizott teaches the light sources 18 are depicted as light emitting diodes, it will be recognized that any other light source may be utilized, including but not limited laser light sources, diode lasers, organic light emitting diodes (OLEDs) (para. [0016], FIG. 1). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Menachem in view of Bawolek such that the light sources being organic light emitting diodes (OLEDs) as taught by Lizott, for the purpose of improved image analysis, and successful analysis may be indicated to a user of the microscope.






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ince (US PUB 20090012378) teaches the imaging system 10 may include both an internal light source 18 and an external light source 20. As such, the internal and external light sources may have the same or different wavelengths and/or polarizations, para. [0101], FIG. 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAK CHOUDHURY whose telephone number is (571)272-5247.  The examiner can normally be reached on M-F 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571)272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/MUSTAK CHOUDHURY/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
November 16, 2021